Title: Mathew Robinson Jr. to John Adams, 27 Feb. 1786
From: Robinson, Mathew, Jr.
To: Adams, John


          
            
              Sir,
            
            

              Horton near Hythe Kent.

              27th Febry. 1786.
            
          

          I sincerely want words to express my sense of the honor done me by
            your letter; which I shall preserve as a valuable remembrance in my favor: I esteem no
            qualities or circumstances of any private person equally with understanding and
            integrity nor respect any public character more than the Representative of thirteen free
            Governments or perhaps so much.
          I recollect on reading the favor of yours what was indeed from the
            length of time gone out of my memory that I formerly desired a few copies of the
            considerations &c to be sent to America and that I took the liberty to mention
            in particular the names of you and Mr. Hancock; which I
            shall now reckon a lucky incident; if it has assisted towards introducing me to your
            knowledge or attention.
          It was immediately upon the separation of England and North-America
            by treaty and has ever since been my ardent desire; that the Americans should
            nevertheless be consider’d and continue as Englishmen; I mean with respect to commerce
            and navigation foreign or domestic, to purchasing, to inheriting, exercising trades
            among us, voting for or being chosen into offices of all kinds and in every other light;
            just as they used to be. If two or three Americans were return’d to Parliament; could
            the most jealous Englishman be alarmed; lest they should over-turn the state? The Nabob
            of Arcot did by an agent of his not chuse less than six or seven of the last House of
            Commons. I wish’d these things to be settled and declared by act of Parliament without
            consulting or making any parade with the Americans on the subject. There could be no
            doubt; but that such circumstances would in due time have their full effect and
            operation and the more liberally the matter was done on each side the better.
          I fully concur with you therefore in the opinion of opening all the
            Ports of both States to one another; but leading a very retired life in the Country I
            was unacquainted with the particular points in agitation between the two Governments or
            that the Americans were now willing to come into the mutual agreement mention’d by you;
            until I receiv’d the favor of your letter: So that my ignorance on the subject precluded
            any such proposition being made part of the Address &c; if it would otherwise
            have occur’d to Me. I knew no better; than that the chief commercial difference between
            us was concerning a free intercourse with our West-Indian Islands. That circumstance is
            observed and pressed in the Address and indeed was at first more strongly so; but that
              it was for prudential reasons and to avoid offence thought proper to soften
            the terms.
          I do not perfectly understand; whether you include in your
            expression of “all the ports of the British-Empire” those of the East- Indies or except
            such as are subject to Charters with regard to ourselves. I hardly need to add; that the
            former circumstance would be very far from an objection with me; although I should
            think; that being a sort of new regulation in commerce it may require to be particularly
            explain’d and understood; if it is so meant.
          I am sensible, that I do not see to the utmost extent of
            this object; which indeed appears (as you point out) of extreme magnitude and
            importance: I have however always believed; that England might in some respects probably
            receive upon the plan before mention’d by me in this letter more benefit; than if
            America had remain’d under the restraints of our own Government. Very different
            principles nevertheless prevail and the event may perhaps before long shew; whither they
            will lead us
          You seem to wonder; that our nation should have supported Ministers
            in certain proceedings; but give me leave to observe; that the Nation has truly no share
            and hardly any influence in the Government of itself. We chuse once in Seven Years a few
            Members of the House of Commons, who are lost in that great crowd; but did by any means
            the general sense of the Public suggest our measures or counsels; I firmly believe, that
            the only contention between England and America would long have been and now be, a
            mutual and reciprocal one of good offices. I could more particularly explain myself on
            this head; if it was convenient.
          I have almost troubled you with a pamphlet instead of a letter and
            am with sincere honor and respect. / Sir, Your Most Obedient /Humble Servant

          
            
              M. Robinson Jr.
            
          
        